Exhibit 10.4

INSTALLED BUILDING PRODUCTS, INC.

PERFORMANCE SHARE AWARD AGREEMENT

PURSUANT TO THE

INSTALLED BUILDING PRODUCTS, INC.

2014 OMNIBUS INCENTIVE PLAN

This Performance Share Award Agreement (the “Agreement”) is effective as of [—],
20     by and between Installed Building Products, Inc., a Delaware corporation
(the “Company”), and [—] (the “Participant”).

Terms and Conditions

The Company hereby awards to the Participant as an Eligible Employee of the
Company, as of [—], 20     (the “Grant Date”), pursuant to the Installed
Building Products, Inc. 2014 Omnibus Incentive Plan, as it may be amended from
time to time (the “Plan”), the number of Performance Shares set forth in
Section 1 below. Except as otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. A
copy of the Plan has been delivered to the Participant. By signing and returning
this Agreement, the Participant acknowledges having received and read a copy of
the Plan and agrees to comply with the Plan, this Agreement and all applicable
laws and regulations.

The parties agree as follows:

1.        Grant of Performance Shares. Effective as of the Grant Date, the
Company awards to the Participant [—] Performance Shares, subject to adjustment
pursuant to Section 4 hereof. In no event shall the Performance Shares be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated and, subject to Section 5 hereof, payment with respect to vested
Performance Shares shall be made entirely in the form of Restricted Stock in
accordance with Section 4 hereof.

2.        Performance Period. The Performance Period shall be the Company’s 2014
fiscal year, beginning on January 1, 2014 and ending on December 31, 2014.

3.        Performance Criteria. The Performance Criteria established by the
Committee with respect to the Performance Shares is the Company’s achievement,
during the Performance Period, of “Adjusted EBITDA,” a non-GAAP financial
measure calculated by adding interest, taxes, depreciation and amortization to
net income, and certain other one-time adjustments as certified by the
Committee. If the Company achieves the Performance Criteria during the
Performance Period and the Committee certifies to this result in accordance with
Section 4 hereof, the Performance Shares shall, subject to Sections 5 and 6(c)
hereof, settle and, in respect of such settlement, the Participant will be
entitled to receive a number of shares of Restricted Stock equal to one
Restricted Share for every Performance Share.



--------------------------------------------------------------------------------

4.        Determination of Award.

(a)      Determination Notice. As soon as reasonably practicable after the
filing of the Company’s Annual Report on Form 10-K with respect to the
Performance Period (but in no event later than thirty (30) business days after
such filing), the Committee will certify in writing whether the Performance
Criteria have been met for the Performance Period and determine the number of
shares of Restricted Stock, if any, payable in accordance with this Agreement.
The date of the Committee’s certification pursuant to this Section 4(a) shall
hereinafter be referred to as the “Certification Date.” The Company will notify
the Participant of the Committee’s certification following the Certification
Date (such notice, the “Determination Notice”). The Determination Notice shall
specify (i) the Company’s “Adjusted EBITDA” for the Performance Period, and
(ii) subject to Section 5 hereof, the number of shares of Restricted Stock, if
any, payable in accordance with the Committee’s certification pursuant to this
Section 4(a).

(b)      Issuance of Restricted Stock. The shares of Restricted Stock to be
issued pursuant to this Agreement shall be issued in the form of book entry
shares in the name of the Participant as soon as reasonably practicable
following the Certification Date (but in no event later than twenty
(20) business days thereafter) (the “Issue Date”).

5.        Forfeiture of Award Prior to Issue Date. If, at any time prior to the
Issue Date, the Participant’s employment terminates for any reason or the
Participant engages in Detrimental Activity, the Award of Performance Shares
shall automatically terminate and the Participant shall not be entitled to
receive any shares of Restricted Stock under Section 4 hereof or otherwise under
this Agreement.

6.        Shares of Restricted Stock.

(a)      Restrictions on Transfer. The shares of Restricted Stock issued under
this Agreement may not be sold, transferred or otherwise disposed of and may not
be pledged or otherwise hypothecated until all restrictions on such Restricted
Stock shall have lapsed in the manner provided in Section 6(b) or 7 hereof.

(b)      Lapse of Restrictions Generally. Except as provided in Section 7
hereof, and subject to Section 6(c) and the terms and conditions of the Plan and
this Agreement, the aggregate shares of Restricted Stock, if any, issued under
this Agreement shall vest in the following amounts and on the following dates
(provided that the Participant’s employment with the Company or any of its
Subsidiaries has not been terminated prior to each applicable vesting date):

 

      Percentage of Restricted Stock      

                          Vesting Date                         

33 1/3

  January 1, 2016

33 1/3

  January 1, 2017

33 1/3

  January 1, 2018

(c)      Forfeiture of Restricted Stock. Any and all shares of Restricted Stock
which have not become vested in accordance with Section 6(b) or 7 hereof shall
be forfeited and shall revert to the Company immediately upon (i) the
termination of the Participant’s employment or other service with the Company or
its Subsidiaries for any reason prior to such vesting or (ii) the Participant’s
engaging in Detrimental Activity prior to such vesting.

 

2



--------------------------------------------------------------------------------

(d)      Detrimental Activity After Vesting. In the event the Participant
engages in Detrimental Activity during the one-year period following the vesting
and lapse of restrictions with respect to any Restricted Stock hereunder (such
one-year period, the “Recovery Period”), the Committee shall be entitled to
recover from the Participant (at any time within the one-year period after such
engagement in Detrimental Activity) an amount equal to any gain the Participant
realized from any Restricted Stock that had vested during the Recovery Period.

(e)      Termination in Connection with Change in Control. In the event of a
termination of the Participant’s employment by the Company without Cause [or by
the Participant for Good Reason] within the one-year period after a Change in
Control (provided that such Change in Control occurs on or after the Issue
Date), all shares of Restricted Stock which have not become vested in accordance
with Section 6 hereof shall vest, and the restrictions on such Restricted Stock
shall lapse, immediately.

(f)      Delivery of Restricted Stock. Evidence of book entry shares with
respect to shares of the Restricted Stock in respect of which the restrictions
have lapsed pursuant to Section 6 or 7 hereof or, if requested by the
Participant prior to such lapse of restrictions, a stock certificate with
respect to such shares of Restricted Stock, shall be delivered to the
Participant as soon as reasonably practicable following the date on which the
restrictions on such Restricted Stock have lapsed, free of all restrictions
hereunder.

(g)      Rights as a Stockholder. Prior to the time the Restricted Stock is
fully vested, (i) the Participant shall have no right to tender the shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“Dividends”) on the Restricted Stock shall be withheld for as long as the
Restricted Stock is subject to restrictions, and (iii) Dividends shall not be
paid until the shares of Restricted Stock to which they relate are no longer
subject to a risk of forfeiture. Dividends not paid currently shall be credited
to accounts on the Company’s records under the Plan and shall not accrue
interest. Such Dividends shall be paid to the Participant in the same form as
paid on the Common Stock upon the lapse of the restrictions.

(h)      Section 83(b). If the Participant properly elects under Section 83(b)
of the Code within thirty (30) days after the Issue Date to include in gross
income for federal income tax purposes in the year of issuance the fair market
value of the Restricted Stock, the Participant shall promptly deliver to the
Company a signed copy of such election. In the event of such election, the
Participant shall promptly pay to the Company or make arrangements satisfactory
to the Company to pay to the Company any federal, state, local or other taxes
that the Company is required to withhold with respect to the Restricted Stock.
The Participant acknowledges that it is his or her sole responsibility, and not
the Company’s, to file timely and properly the election under Section 83(b) of
the Code and any corresponding provisions of state tax laws if he or she elects
to utilize such election.

7.        Certain Legal Restrictions. The Plan, this Agreement, the granting and
vesting of the Performance Shares and Restricted Stock, and any obligations of
the Company

 

3



--------------------------------------------------------------------------------

under the Plan and this Agreement, shall be subject to all applicable federal,
state and local laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Common Stock is listed.

8.        Withholding of Taxes. The Participant acknowledges and agrees that
Participant, and not the Company, shall be responsible for his or her tax
liability that may arise with respect to the Performance Shares and Restricted
Stock; provided that the Company shall have the right to deduct from any payment
to be made pursuant to this Agreement and the Plan, or to otherwise require,
prior to the issuance or delivery of any shares of Restricted Stock, payment by
the Participant of any federal, state or local taxes required by law to be
withheld by the Company (or any of its Subsidiaries); and provided further, that
upon the vesting of the Restricted Stock, or upon making an election under
Section 83(b) of the Code, the Participant shall pay to the Company all federal,
state or local taxes to the extent such amounts are required by law to be
withheld by the Company.

9.        Provisions of Plan Control. This Agreement is subject to the terms,
conditions and provisions of the Plan, including without limitation the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.

10.      Recoupment Policy. The Participant acknowledges and agrees that the
Restricted Stock shall be subject to the terms and provisions of any “clawback”
or recoupment policy that may be adopted by the Company from time to time or as
may be required by the Plan or any applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
rules and regulations thereunder).

11.      Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

12.      Notices. Any notice or communication given hereunder shall be in
writing or by electronic means as set forth in Section 16 and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
days after being deposited in the United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):

If to the Company, to:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, OH 43215

Attention: General Counsel and Secretary

If to the Participant, to the address on file with the Company.

 

4



--------------------------------------------------------------------------------

13.        No Guarantee of Continued Service. Neither this Agreement, the Plan
nor the shares of Restricted Stock awarded hereby shall confer upon the
Participant any right with respect to continued employment or service to the
Company, nor shall this Agreement, the Plan or the shares of Restricted Stock
awarded hereby interfere in any way with any right the Company would otherwise
have to terminate the Participant’s employment or service at any time. This
Agreement shall not be deemed to enlarge or alter any rights Participant may
have pursuant to any other agreement with the Company.

14.        WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND
ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

15.        Interpretation. All section titles and captions in this Agreement are
for convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

16.        Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
affiliates may deliver in connection with this grant of Restricted Stock and any
other grants awarded by the Company, including without limitation, prospectuses,
grant notifications, account statements, annual or quarterly reports, and other
communications. The Participant further agrees that electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or the online brokerage account
system.

17.        No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

18.        Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable or void, in whole or in part, then the parties
hereto shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties hereto that this Agreement shall be deemed
amended by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

 

5



--------------------------------------------------------------------------------

19.        Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

20.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles of conflict of laws.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

   

INSTALLED BUILDING PRODUCTS, INC.

 

By:

 

 

 

Name:

 

Title:

 

PARTICIPANT

By:

 

 

Name:

 

7